Title: From George Washington to Charles Cornwallis, 17 October 1781
From: Washington, George
To: Cornwallis, Charles


                  
                     My Lord
                     Camp before York 17th Octo. 1781.
                  
                  I have had the Honor of receiving Your Lordships Letter of this Date.
                  An ardent Desire to spare the further Effusion of Blood, will readily incline me to listen to such Terms for the Surrender of your Post & Garrisons at York & Gloucester, as are admissible.
                  I wish, previous to the Meeting of Commissioners, that Your Lordships Proposals in Writing, may be sent to the American Lines: for which Purpose, a Suspension of Hostilities during two Hours from the Delivery of this Letter will be granted—I have the Honor to be My Lord Your Lordship’s Most Obedient and most humble Servant
                  
                     Go: Washington
                  
               